
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. J. RES. 9
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Providing for the reappointment of Robert
		  P. Kogod as a citizen regent of the Board of Regents of the Smithsonian
		  Institution. 
	
	
		That, in accordance with section 5581 of
			 the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the
			 Smithsonian Institution, in the class other than Members of Congress, occurring
			 by reason of the expiration of the term of Robert P. Kogod of the District of
			 Columbia, is filled by reappointment of the incumbent for a term of 6 years,
			 effective May 6, 2011.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
